      Case 1:21-cv-00969-JPC Document 40
                                      37 Filed 03/25/21
                                               03/24/21 Page 1 of 1




                                      March 24, 2021     Plaintiff's request is granted. Plaintiff's deadline to file its motion for a
                                                         default judgment is April 2, 2021. Defendants' opposition is due on April
                                                         16, 2021, and Plaintiff's reply is due April 23, 2021.
By ECF and Email
Honorable John P. Cronan                                 SO ORDERED
United States District Judge
Southern District of New York                            Date: March 24, 2021
500 Pearl Street, Room 1320                                                             ___________________________
New York, New York 10007
                                                         New York, New York             JOHN P. CRONAN
CronanNYSDChambers@nysd.uscourts.gov                                                    United States District Judge

       Re:     Northeast Banana Corp. v. Produce Depot USA LLC, et al.
               Case No.: 21-civ-969 (JPC)

Dear Judge Cronan:

       This firm is counsel to plaintiff Northeast Banana Corp. in this action.

       Today, Timothy J. Fierst. Esq. of The Fierst Law Group, P.C., filed a notice of
appearance on behalf of all 3 defendants in this action. [Docket No. 36]. We are discussing a
proposed stipulation which would address the Clerk’s entries of default [Docket Nos. 27, 28
and 29] and defendants’ submission of an answer. Therefore, plaintiff, by counsel, requests a
second one-week extension of time to file a motion for default judgment which, pursuant to
Your Honor’s Order dated March 16, 2021 [Docket No. 34], is presently due this Friday, March
26, 2021.

         In accordance with Rule 3.B. of Your Honor’s Individual Rules And Practices In Civil
Cases: (1) the original deadline for plaintiff to file the motion was March 19, 2021 and once
extended to March 26, 2021; (2) this request is made because counsel for defendants has now
filed a notice of appearance in this case and we are discussing a proposed stipulation regarding
the Clerk’s entries of default and defendants’ submission of an answer; (3) & (4) this is a
second extension request and the first extension was granted; and (5) Mr. Fierst, copied, has
confirmed no objection to this request. This Court’s prior Order of March 12, 2021 [Docket
No. 31] provides that defendants’ opposition to a motion for default judgment is due by April
6, 2021, plaintiff’s reply is due by April 13, 2021, and a hearing is scheduled for April 28,
2021.

       Please advise of any questions, and the Court’s consideration is graciously appreciated.

                                      Respectfully submitted,

                                      Jonathan Bodner
                                      For the Firm

cc:    Timothy J. Fierst, Esq., defendants’ counsel
       Northeast Banana Corp.
